DETAILED ACTION

Election/Restrictions (Linked Inventions)
Claim 15 link(s) inventions I-X.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 15.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 16-18 in part, drawn to a method for treating glioblastoma or glioma, comprising administering an effective amount of a bispecific antibody binding EGFRVIII and CD3, wherein the CD3-binding region comprises one set of heavy chain variable region CDR-H1-3-and light chain variable region CDR-L1-3 set forth in claim 17, section (i), i.e., from F6A, classified in A61K 39/39558, C07K 16/2809 and C07K 16/2863.
II. Claims 16-18 in part, drawn to a method for treating glioblastoma or glioma, comprising administering an effective amount of a bispecific antibody binding EGFRVIII and CD3, wherein the CD3-binding region comprises one set of heavy chain variable region CDR-i.e., from H2C, classified in A61K 39/39558, C07K 16/2809 and C07K 16/2863.
III. Claims 16-18 in part, drawn to a method for treating glioblastoma or glioma, comprising administering an effective amount of a bispecific antibody binding EGFRVIII and CD3, wherein the CD3-binding region comprises one set of heavy chain variable region CDR-H1-3-and light chain variable region CDR-L1-3 set forth in claim 17, section (iii), i.e., from H1E, classified in A61K 39/39558, C07K 16/2809 and C07K 16/2863.
IV. Claims 16-18 in part, drawn to a method for treating glioblastoma or glioma, comprising administering an effective amount of a bispecific antibody binding EGFRVIII and CD3, wherein the CD3-binding region comprises one set of heavy chain variable region CDR-H1-3-and light chain variable region CDR-L1-3 set forth in claim 17, section (iv), i.e., from G4H, classified in A61K 39/39558, C07K 16/2809 and C07K 16/2863.
V. Claims 16-18 in part, drawn to a method for treating glioblastoma or glioma, comprising administering an effective amount of a bispecific antibody binding EGFRVIII and CD3, wherein the CD3-binding region comprises one set of heavy chain variable region CDR-H1-3-and light chain variable region CDR-L1-3 set forth in claim 17, section (v), i.e., from A2J, classified in A61K 39/39558, C07K 16/2809 and C07K 16/2863.
VI. Claims 16-18 in part, drawn to a method for treating glioblastoma or glioma, comprising administering an effective amount of a bispecific antibody binding EGFRVIII and CD3, wherein the CD3-binding region comprises one set of heavy chain variable region CDR-H1-3-and light chain variable region CDR-L1-3 set forth in claim 17, section (vi), i.e., from E1L, classified in A61K 39/39558, C07K 16/2809 and C07K 16/2863.
VII Claims 16-18 in part, drawn to a method for treating glioblastoma or glioma, comprising administering an effective amount of a bispecific antibody binding EGFRVIII and CD3, wherein the CD3-binding region comprises one set of heavy chain variable region CDR-H1-3-and light chain variable region CDR-L1-3 set forth in claim 17, section (vii), i.e., from E2M, classified in A61K 39/39558, C07K 16/2809 and C07K 16/2863.
VIII. Claims 16-18 in part, drawn to a method for treating glioblastoma or glioma, comprising administering an effective amount of a bispecific antibody binding EGFRVIII and CD3, wherein the CD3-binding region comprises one set of heavy chain variable region CDR-i.e., from F7O, classified in A61K 39/39558, C07K 16/2809 and C07K 16/2863.
IX. Claims 16-18 in part, drawn to a method for treating glioblastoma or glioma, comprising administering an effective amount of a bispecific antibody binding EGFRVIII and CD3, wherein the CD3-binding region comprises one set of heavy chain variable region CDR-H1-3-and light chain variable region CDR-L1-3 set forth in claim 17, section (ix), i.e., from F12Q/q, classified in A61K 39/39558, C07K 16/2809 and C07K 16/2863.
X. Claims 16-18 in part and 19-34, drawn to a method for treating glioblastoma or glioma, comprising administering an effective amount of a bispecific antibody binding EGFRVIII and CD3, wherein the CD3-binding region comprises one set of heavy chain variable region CDR-H1-3-and light chain variable region CDR-L1-3 set forth in claim 17, section (x), i.e., I2C, classified in A61K 39/39558, C07K 16/2809 and C07K 16/2863.

The inventions are distinct, each from the other because of the following reasons:
Inventions I-X are directed to methods of treatment by administering a bispecific antibody, which antibodies are related in that they bind both EGFRvIII and CD3. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different effects because the different CD3-binding portions are distinct. While they have heavy and light chain portions of a CD3-binding antibody, each has a distinct sequence which will give it different effects, e.g., binding affinity.  Because each CD3-binding portion has a different sequence, the bispecific antibodies, each with a different CD3-bindng portion, necessarily are mutually exclusive.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Because these inventions are distinct for the reasons given above and because each invention requires a separate non-coextensive search, restriction for examination purposes as indicated is proper. Additionally, the burden of search for the Office has increased with multiple sequences because of the rapid introduction of new sequences to public sequence databases.  It is noted the each invention requires multiple distinct sequence searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday, Tuesday, Thursday and Friday from 8:00AM to 2:00PM.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 23, 2021